DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/785,402 (“’402 Reissue Application” or “instant application”), having a filing date of 7 February 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 10,499,431 (“’431 Patent”) titled “CHANNEL ACCESS METHOD FOR VERY HIGH THROUGHPUT (VHT) WIRELESS LOCAL ACCESS NETWORK SYSTEM AND STATION SUPPORTING THE CHANNEL ACCESS METHOD”, which issued on 3 December 2019 with claims 1-16 (“issued claims”).  The application resulting in the ‘431 Patent was filed on 19 September 2017 and assigned U.S. patent application number 15/708,503 (“’503 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘431 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘503 Application is a continuation of application 15/357,438, filed 21 November 2016, now U.S. Patent 9,788,346, which is a continuation of application 14/800,425 (“’425 Application”), filed 15 July 2015, now U.S. Patent 9,526,114, which is a continuation of application 14/579,286, filed 22 December 2014, now U.S. Patent 9,107,222, which is a continuation of application 12/999,836 (“’836 Application”), filed 18 June 2009, now U.S. Patent 8,989,158, which is a national stage application under 35 U.S.C. § 371 of international application PCT/KR2009/003264.

The ‘503 Application also claims priority to Korean application KR10-2008-0057246, filed 18 June 2008.  A certified English language translation of the foreign priority document was filed 10 July 2014 during prosecution of the ‘836 Application.  Applicants’ foreign priority claim has therefore been perfected.

As a reissue application, the instant application is entitled to the priority date of the ’431 Patent, the patent being reissued.  
to the extent that the claims are fully supported by the foreign priority application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.



Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Applicant’s Response
Applicant filed a response (“Response”) on filed 4 October 2021.  The response has been entered into the record and considered.
In the response, Applicant has submitted a terminal disclaimer, amended claims 1-6, and canceled claims 7-12.  Claims 13-16 had been previously canceled.  Previously presented new claims 17-40 have been replaced by currently presented new claims 17-20.  Claims 1-6 and 17-20 are now pending in the application.

The Amendment is objected to, however, because it fails to comply with the provisions of 37 C.F.R. § 1.173(d) and (g).  
Specifically, with respect to claim 4, the issued claim includes the limitation “the at least one CTS frame”, while amended claim 4 includes the limitation “the CTS frame.”  Since amendments to the claims must be made relative to the issued patent, and deleted subject matter must appear in brackets, amended claim 4 should include the limitation “the [at least one] CTS frame.”

VI. Response to Arguments
The Response included a number of arguments.  They are addressed in turn below.

Recapture
In view of Applicant’s claim amendments, the pending recapture rejections under 35 U.S.C. § 251 are withdrawn.

Double Patenting
In view of Applicant’s terminal disclaimer, filed and approved on 4 October 2021, the pending double patenting rejections are withdrawn.

Claim Objections
In view of Applicant’s cancelation of claim 7, the pending claim objection is withdrawn.

Claim Rejections under 35 U.S.C. § 112
Applicant’s arguments with respect to the pending claim rejections under 35 U.S.C. § 112 are persuasive.  Therefore, the pending claim rejections are withdrawn.

Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the pending claim rejections under 35 U.S.C. § 103 are persuasive.  Therefore, the pending claim rejections are withdrawn.
However, in view of the claim amendments, new grounds of rejection are presented in the instant Office action.

VII. Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

Specifically, the declaration states that it was an error to recite “a plurality of request to send (RTS) frames”, “a plurality of subchannels”, and “wherein a number of the at least one idle subchannel through which the at least one CTS frame is transmitted is equal to or less than a number of the plurality of subchannels through which the plurality of RTS frames are received” in the claims, and that the error is corrected by omitting these “plurality” limitations and the “wherein” clause.
These limitations, however, have now been restored to the claims.  Thus, there is no error specified in the reissue declaration that is being corrected by the current reissue claims, and could therefore serve to justify the instant reissue application.
Applicant must explicitly identify on the record an error being relied upon as the basis for reissue.  This may be done in the remarks accompanying an amendment; an entirely new declaration need not be filed.  
See 37 C.F.R. § 1.175 and MPEP § 1414.

VIII. Rejections under 35 U.S.C. § 251
Claims 1-6 and 17-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  

IX. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the CTS frame" in lines 13 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the CTS frame" in lines 20 and 26.  There is insufficient antecedent basis for this limitation in the claim.


X. Rejections under 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Xhafa”) in view of U.S. Patent 8,406,331 to Orfanos et al. (“Orfanos”).

With respect to claim 1, Xhafa teaches a method performed by a destination station operating in a wireless communication system using a plurality of subchannels substantially as claimed, the method comprising:
a) receiving, by the destination station, a plurality of request to send (RTS) frames from a source station through a plurality of subchannels (see disclosure of RTS frame 366/386 being sent from a source station to a destination station through control channel 200, and RTS frame 376/396 being sent from a source station to a destination station through extension channel 202, paragraphs [0026]-[0029] and Figs. 3c and 3d et seq.), each of the plurality of subchannels having a 20 megahertz (MHz) bandwidth (see illustration that the bandwidth of the control and extension channels are both 20 MHz, Figs. 2, 3c, and 3d et seq.:

    PNG
    media_image1.png
    449
    542
    media_image1.png
    Greyscale
);
b) determining at least one idle subchannel based on the plurality of subchannels (see illustration that a determination is made as to which channels are idle, in order to decide which channels will be used to send subsequent data frames, Figs. 3c and 3d et seq.);
c) transmitting, by the destination station to the source station, at least one clear to send (CTS) frame in response to the plurality of RTS frames through the at least one idle subchannel (see illustration that where it is determined that both the control and extension channels are idle, both channels are utilized to transmit CTS frames 368 and 378, Fig. 3c; see also 
c) receiving, by the destination station, a data frame from the source station based on transmitting the CTS frame (see illustration of receipt of data frames 370 and 380 where both channels are idle, Fig. 3c; see also illustration of receipt of a subset of data frames 390 when only a subset of channels are idle, Fig. 3d; see also paragraphs [0026]-[0029] et seq.);
d) wherein a number of the at least one idle subchannel through which the CTS frame is transmitted is equal to or less than a number of the plurality of subchannels through which the plurality of RTS frames are received (see illustration that CTS frame transmission occurs on only those idle channels on which an RTS frame has been transmitted on which there was no collision [i.e., the channel was idle], thus the number of channels transmitting a CTS frame is equal or less than the number of channels where an RTS frame was transmitted, Figs. 3c and 3d, and paragraphs [0026]-[0029] et seq.).

Xhafa does not explicitly teach a method performed by a destination station operating in a wireless communication system wherein the at least one CTS frame comprises channel information indicative of the at least one idle subchannel as being available for the source station to transmit the data frame.

Orfanos, however, teaches a method performed by a destination station operating in a wireless communication system wherein the at least one CTS frame comprises channel information indicative of the at least one idle subchannel as being available for the source station to transmit the data frame (see disclosure that a terminal sends a status signal indicating the current status [idle or busy] of each channel or subcarrier of the bandwidth, col. 3, lines 23-29 and col. 5, lines 16-28 et seq.; see also disclosure that the status signal may be transmitted on the medium as part of a signaling packet, such as RTS or CTS, col. 3, lines 38-43 and col. 6, lines 25-33 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include channel information indicative of the availability of the subchannel as part of the CTS frame, since this would provide a mechanism for signaling the current status (e.g., idle/valid or occupied/invalid) of each channel or subcarrier in the 


With respect to claim 4, Xhafa teaches a destination station configured to operate in a wireless communication system using a plurality of subchannels, the destination station comprising:
a) a transceiver (see transceiver logic 308, Fig. 3a);
b) at least one processor (see processing logic 302, Fig. 3a); and
c) at least one computer memory operatively connected to the at least one processor and storing instructions (see storage 304 storing software code 306, Fig. 3a) that, based on being executed by the at least one processor, perform operations comprising:
i) receiving, by the destination station, a plurality of request to send (RTS) frames from a source station through a plurality of subchannels (see disclosure of RTS frame 366/386 being sent from a source station to a destination station through control channel 200, and RTS frame 376/396 being sent from a source station to a destination station through extension channel 202, paragraphs [0026]-[0029] and , each of the plurality of subchannels having a 20 megahertz (MHz) bandwidth (see illustration that the bandwidth of the control and extension channels are both 20 MHz, Figs. 2, 3c,  and 3d et seq.:

    PNG
    media_image1.png
    449
    542
    media_image1.png
    Greyscale
);
ii) determining at least one idle subchannel based on the plurality of subchannels (see illustration that a determination is made as to which channels are idle, in order to decide which channels will be used to send subsequent data frames, Figs. 3c and 3d et seq.);
 transmitting, by the destination station to the source station, at least one clear to send (CTS) frame in response to the plurality of RTS frames through the at least one idle subchannel (see illustration that where it is determined that both the control and extension channels are idle, both channels are utilized to transmit CTS frames 368 and 378, Fig. 3c; see also disclosure that where it is determined that a subset of channels are idle, only those idle channels are utilized to transmit CTS frames 388, Fig. 3d; see also paragraphs [0026]-[0029] et seq.);
iv) receiving, by the destination station, a data frame from the source station based on transmitting the CTS frame (see illustration of receipt of data frames 370 and 380 where both channels are idle, Fig. 3c; see also illustration of receipt of a subset of data frames 390 when only a subset of channels are idle, Fig. 3d; see also paragraphs [0026]-[0029] et seq.);
v) wherein a number of the at least one idle subchannel through which the CTS frame is transmitted is equal to or less than a number of the plurality of subchannels through which the plurality of RTS frames are received (see illustration that CTS frame transmission occurs on only those idle channels on which an RTS frame has been transmitted 

Xhafa does not explicitly teach a destination station operating in a wireless communication system wherein the at least one CTS frame comprises channel information indicative of the at least one idle subchannel as being available for the source station to transmit the data frame.

Orfanos, however, teaches a destination station operating in a wireless communication system wherein the at least one CTS frame comprises channel information indicative of the at least one idle subchannel as being available for the source station to transmit the data frame (see disclosure that a terminal sends a status signal indicating the current status [idle or busy] of each channel or subcarrier of the bandwidth, col. 3, lines 23-29 and col. 5, lines 16-28 et seq.; see also disclosure that the status signal may be transmitted on the medium as part of a signaling packet, such as RTS or CTS, col. 3, lines 38-43 and col. 6, lines 25-33 et seq.).




With respect to claims 3 and 6, Xhafa additionally teaches a method and destination station configured to operate in a wireless communication system using a plurality of subchannels, wherein the channel information is indicative of a number of the at least one idle subchannel being equal to 2 based on a number of the plurality of subchannels being equal to 2 (see illustration of two subchannels 200 and 202 being utilized to transmit RTS frames 366 and 376, receive CTS frames 368 and 378 in response, and send data frames 370 and 380, indicating that the number of idle subchannels is 2, Fig. 3c:

    PNG
    media_image2.png
    199
    546
    media_image2.png
    Greyscale
).

With respect to claims 17 and 19, Xhafa additionally teaches a method and destination station configured to operate in a wireless communication system using a plurality of subchannels, wherein the destination station is a non-Access Point (non-AP) station, and the source station is an AP station (see illustration of source AP station 102 communicating with non-AP destination stations 104, Fig. 1:

    PNG
    media_image3.png
    355
    555
    media_image3.png
    Greyscale
).



Claims 18 and 20 are rejected under 35 U.S.C. § 103(a) as unpatentable over U.S. Patent Application Publication 2007/0266157 to Xhafa et al. (“Xhafa”) in view of U.S. Patent 8,406,331 to Orfanos et al. (“Orfanos”) as applied to claims 1, 3, 4, 6, 17, and 19 above, and further in view of U.S. Patent Application Publication 2008/0170558 to Jokela et al. (“Jokela”).

With respect to claims 18 and 20, Xhafa and Orfanos teach a method and destination station substantially as claimed.

Neither Xhafa nor Orfanos explicitly teaches a method and destination station wherein the destination station is an AP station and the source station is a non-AP station.

Jokela, however, teaches an 802.11 compliant wireless network comprising a number of stations in communication with each other, wherein the destination station is an AP station and the source station is a non-AP station (see disclosure of a wireless network 102 including a number of wireless nodes or stations, such as an access point 104 or base station, and one or more mobile stations or subscriber stations [i.e., non-AP stations], such as stations 106 and 108, and that each non-AP station 106, 108 may transmit information to the AP 104 as uplink (UL) transmissions, and the AP 104 may transmit information to each non-AP station 106, 108 as downlink transmissions, drawing Figure 1 and paragraph [0025] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to allow uplink and downlink transmissions to and from access points (APs), since this would allow bi-directional communication among widely distributed devices via wired networks such as the internet.

XI. Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record fails to disclose or fairly suggest a method or destination station configured to operate in a wireless communication system using a plurality of subchannels, wherein the channel information is indicative of a number of the at least one idle subchannel being equal to 1, 2, or 4 based on a number of the plurality of subchannels being equal to 4, as in dependent claims 2 and 5.
These claims would be allowable if the pending rejections under 35 U.S.C. §§ 112 and 251 are overcome.

XII. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘431 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '431 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.


Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
5 November 2021